DETAILED ACTION
The present application, filed on or after Feb. 25, 2022, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-6, 11-14, 17-18 and 20-21 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jun. 30, 2022 has been entered and made of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments, Jun. 30, 2022 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1, 5-6, 11-14, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 2008/0291156 A1) in view of Khoshkava et al. (US 2018/0321797 A1) and Shr et al. (US 2011/0291995 A1).
As to claim 1, Dietz teaches a touchless control panel (Dietz, Abs., a “user interface configured to detect an attempt to touch a virtual button”) comprising:
	a housing (Dietz, see e.g., FIG. 1, [0010], the housing defined by, e.g., “surface 105”) comprising a faceplate (Dietz, see e.g., FIG. 1, [0010], “surface 105”) and side wall (Dietz, see e.g., FIG. 1, [0010], a side wall defined by “surface 105”) defining an interior space (Dietz, see FIG. 1, an interior space comprising, e.g., “physical button 120”, “light emitter 181 and a light detector 182”, etc.); 
	an input array comprising a plurality of user inputs (Dietz, see e.g., FIG. 1, [0010], “If the button 110 is an elevator hall call button, then the surface 105 may be a wall. The surface includes a cut-out 106”; it is reasonably inferred that there must be an input array comprising a plurality of “sanitary human-machine interface (HMI)” because there must be a plurality of buttons for a plurality of floors for the elevator), each of the plurality of user inputs (Dietz, see e.g., FIG. 1, each of the “sanitary human-machine interface (HMI)”) comprising: 
	an aperture (Dietz, FIG. 1, [0010], the aperture defined by “single virtual control button 110” in “ surface 105”) extending through the faceplate (Dietz, see e.g., FIG. 1, [0010], “surface 105”) of housing (Dietz, see e.g., FIG. 1, [0010], the housing defined by, e.g., “surface 105”), the aperture having a diameter of between 0.5 inches and 2 inches (Dietz, FIG. 1, [0014], considering the average size of “finger 190”, the aperture must have a diameter of between 0.5 inches and 2 inches); 
	a light ring (Dietz, FIG. 1, [0016], a light ring generated by “light source 121, e.g., a LED, which turns on or changes in a detectable way, when the attempt of touching occurs” in association with “virtual button 135”) extending circumferentially along a surface of (Dietz, see FIG. 1) the aperture (Dietz, FIG. 1, [0010], the aperture defined by “single virtual control button 110” in “ surface 105”), the light right comprising a plurality of light-emitting diodes (LEDs) (Dietz, FIG. 1, [0016], “light source 121, e.g., a LED”; a plurality of “light source 121” may be implemented as a matter of engineering choice) including:
	visible LEDs (Dietz, FIG. 1, [0016], “light source 121, e.g., a LED”; a plurality of “light source 121” may be implemented as a matter of engineering choice) configured to emit visible light (Dietz, FIG. 1, [0016], “turns on or changes in a detectable way, when the attempt of touching occurs” in association with “virtual button 135”);
	a primary laser transmitter (Dietz, FIG. 1, [0014], “light emitter 181”) configured to emit a first laser beam (Dietz, FIG. 1, [0014], “light beam 183”) within the interior space and parallel to (Diets, see FIG. 1) the aperture (Dietz, FIG. 1, [0010], the aperture defined by “single virtual control button 110” in “ surface 105”) at a first distance (Dietz, see FIG. 1, Examiner interprets the distance between “cut-out 106” and the location of “light emitter/detector 181 182” as the 1st distance) from the aperture (Dietz, FIG. 1, [0010], the aperture defined by “single virtual control button 110” in “ surface 105”);
	a primary sensor (Dietz, FIG. 1, [0014], “light detector 182”) disposed to receive the first laser beam (Dietz, FIG. 1, [0014], “light beam 183”), to detect objects (Dietz, FIG. 1, [0014], e.g., “finger 190 of a user attempts to touch the virtual button 110”) inserted the first distance (Dietz, see FIG. 1, the distance between “cut-out 106” and the location of “light emitter/detector 181 192”) into the housing (Dietz, see e.g., FIG. 1, [0010], the housing defined by, e.g., “surface 105”) through the aperture (Dietz, FIG. 1, [0010], the aperture defined by “single virtual control button 110” in “ surface 105”) when the first laser beam is not received at the primary sensor (Dietz, FIG. 1, [0014], “arranged so that a light beam 183 between the emitter 181 and detector 182 is interrupted when a finger 190 of a user attempts to touch the virtual button 110”), and to generate a first signal when an object is detected (Dietz, FIG. 1, [0015], e.g., “when an attempt to touch the virtual button 110 is detected, the controller 195 opens the valve 160”); 
	a haptic device configured to emit air (Dietz, FIG. 1, [0012], e.g., “tube 140 that supplies a burst of air 150”) toward objects (Dietz, FIG. 1, [0014], e.g., “finger 190 of a user attempts to touch the virtual button 110”) inserted through the aperture (Dietz, FIG. 1, [0010], the aperture defined by “single virtual control button 110” in “ surface 105”);
	processing circuitry (Dietz, FIG. 1, [0014], the controller of “machine 196, e.g., an elevator”) in communication with the plurality of user inputs (Dietz, see e.g., FIG. 1, [0014], each of the “sanitary human-machine interface (HMI)” via, e.g., “controller 195”), the processing circuitry (Dietz, FIG. 1, [0014], the controller of “machine 196, e.g., an elevator”) configured to, for each of plurality of user inputs (Dietz, see e.g., FIG. 1, [0014], each of the “sanitary human-machine interface (HMI)” via, e.g., “controller 195”):
	receive the first signal (Dietz, FIG. 1, [0015], e.g., the signal associated with “opening the valve 160”) from the primary sensor (Dietz, FIG. 1, [0014], “light detector 182”);
	identify a control function associated with the user input (Dietz, FIG. 1, [0015], e.g., the signal associated with “opening the valve 160”);
	transmit a control signal corresponding to the control function (Dietz, FIG. 1, [0015], e.g., “opening the valve 160”) in response to the first signal (Dietz, see FIG. 1);
	cause the light ring to provide visual feedback by activating the visible LEDs (Dietz, FIG. 1, [0016], “physical button 120 can include a light source 121, e.g., a LED, which turns on or changes in a detectable way, when the attempt of touching occurs”);
	cause the haptic device to provide haptic feedback by emitting air based on the first signal (Dietz, FIG. 1, [0015], “when an attempt to touch the virtual button 110 is detected, the controller 195 opens the valve 160, allowing the burst of air 150 to create the tactile sensation”).
	Dietz does not explicitly teach “a secondary laser transmitter configured to emit a second laser beam within the housing and parallel to the aperture at a second distance from the aperture, the second distance being greater than the first distance; a secondary sensor disposed to receive the second laser beam, to detect objects inserted the second distance into the housing through the aperture when the second laser beam is not received at the secondary sensor, and to generate a second signal when an object is detected; receive the second signal from the secondary sensor; cause the haptic device to provide an increased level of haptic feedback by emitting air at a second intensity greater than the first intensity in response to the second signal; receive, after causing the haptic device to provide the increased level of haptic feedback, an additional signal from the secondary sensor indicative of detection of the second laser beam at the secondary sensor; cause the haptic device to discontinue the increased level of haptic feedback in response to detecting the second laser beam at the secondary sensor”.
	However, Khoshkava teaches the concept of a sensor (Khoshkava, FIGS. 1-2, [0023], “position sensor 104 captures the user intent that generates a haptic effect”) at a second distance (Khoshkava, FIGS. 1-2, [0024], Examiner interprets “distance range 114, but not contacting computing device 100” as the 2nd distance), the second distance (Khoshkava, FIGS. 1-2, [0024], “distance range 114, but not contacting computing device 100”) being greater than (Khoshkava, see FIG. 1) the first distance (Khosikava, FIG. 1, [0025], “distance range 112 from the computing device 100”) to detect objects (Khosikava, FIGS. 1-2, [0028], “finger”) and to generate a second signal when an object is detected; receive the second signal from the sensor (Khsikava, FIGS. 1-2, [0030], e.g., “for example, the computing device 100 may be configured to output a first static ESF effect (e.g., configured to simulate a low-magnitude vibration) in response to detecting a gesture within distance range 112 from the computing device 100, a second static ESF effect (e.g., configured to simulate a medium-magnitude vibration) in response to detecting a gesture within distance range 114 from the computing device 100”); 
	cause the haptic device to provide an increased level of haptic feedback by emitting air at a second intensity greater than the first intensity in response to the second signal (Khoshkava, FIGS. 1-2, [0044], e.g., “the computing device 201 may determine and output a haptic effect comprising an increased amplitude”); 
	receive, after causing the haptic device to provide the increased level of haptic feedback, an additional signal from the sensor; cause the haptic device to discontinue the increased level of haptic feedback (Khoshkava, FIGS. 1-2, [0046], “the computing device 201 may decrease the amplitude or intensity of the puff of air”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to add a secondary “light emitter/detector 181 182” below the primary “light emitter/detector 181 182” so as to increase or decrease the intensity of “the burst of air 150” taught by Dietz, as taught by Khoshkava, in order to “improve the quality of the haptic effect perceived by the user” (Khoshkava, [0044]).
	Dietz in view of Khoshkava fails to explicitly teach “ultraviolet LEDs configured to irradiate at least a portion of the aperture with germicidal radiation in a wavelength range between 207 nm and 222 nm”; and “the visible LEDs being independently controllable relative to the ultraviolet LEDs”.
	However, Shr teaches the concept of ultraviolet LEDs (Shr, FIG. 1, [0038], “light source 12 is an ultraviolet (UV) light source configured to generate ultraviolet light rays (a ray is an idealized narrow beam of light) or an ultraviolet light beam for sterilization”) configured to (Shr, see FIG. 1) irradiate at least a portion of the aperture (Shr, FIG. 1, [0042], the aperture corresponding to “the contact area of the human finger 147”) with germicidal radiation in a wavelength range between 207 nm and 222 nm (Shr, FIG. 1, [0038], “UV-C light rays having wavelength from 190 nm to 280 nm”; “UV-C light rays are most efficient for killing pathogens”); 
	while Dietz still teaches the visible LEDs (Dietz, [0016], “physical button 120 can include a light source 121, e.g., a LED, which turns on or changes in a detectable way, when the attempt of touching occurs”) being independently controllable relative to the ultraviolet LEDs (Shr, “ultraviolet light beam 12 for sterilization”; “light source 121” taught by Dietz is for visual effect and “UV light source 12” taught by Shr is for sterilization, thus they are independently controlled).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “physical button 121” taught by Dietz to further comprise “short wavelength light source 12” taught by Shr and substitute “concave mirrors 131-132” taught by Dietz with “ light guiding member 14” so as to provide that “light rays 149 penetrate through the front surface 144 and irradiate at the contact area of the human finger 147”, as taught by Shr, in order to provide “sterilizing a activation device so as to disinfect a area when a user comes close to the area of the activation device” (Shr, [0011]).
	As to claim 5, Khoshkava teaches the touchless control panel of Claim 1, wherein discontinuing the increased level of haptic feedback comprises returning to a reduced level of haptic feedback (Khoshkava, FIGS. 1-2, [0046], “the computing device 201 may decrease the amplitude or intensity of the puff of air”; it is reasonably inferred that the “the puff of air” will go back to the reduced level when the finger moves farther away back to where it was).  Examiner renders the same motivation as in claim 1.  
	As to claim 6, Khoshkava teaches the touchless control panel of Claim 1, wherein discontinuing the increased level of haptic feedback comprises deactivating the haptic device (Khoshkava, FIGS. 1-2, [0046], “the computing device 201 may decrease the amplitude or intensity of the puff of air”; it is reasonably inferred that the “the puff of air” will be deactivated when the finger moves farther away back to where it was).  Examiner renders the same motivation as in claim 1.  
	As to claim 11, Dietz in view of Shr teaches the touchless control panel of Claim 1, wherein the at least one ultraviolet LED (Shr, FIG. 1, [0038], “light source 12 is an ultraviolet (UV) light source … for sterilization”) is configured to operate continuously (Shr, e.g., FIG. 6, [0119], “In step 602, a sterilizing device determines whether a user is physically touching or closing to the sterilizing device. If YES, a UV light source is turned on in step 603; otherwise, the sterilizing device continues to check for a user touch”), and wherein the processing circuitry activates the at least one visible LED in response to the first signal (Dietz, FIG. 1, [0016], “physical button 120 can include a light source 121, e.g., a LED, which turns on or changes in a detectable way, when the attempt of touching occurs”).  Examiner renders the same motivation as in claim 1.
As to claim 12, Dietz teaches the touchless control panel of Claim 1, wherein the touchless control panel (Dietz, Abs., a “user interface configured to detect an attempt to touch a virtual button”) comprises at least one of an elevator control station or an elevator call button panel (Dietz, FIGS. 1-2, [0014], “controller 195 can be connected to a machine 196, e.g., an elevator”);
wherein the processing circuitry (Dietz, FIG. 1, [0014], the controller of “machine 196, e.g., an elevator”) transmits the control signal to an elevator controller remote from the touchless control panel (Dietz, e.g., see FIG. 1, it is reasonably inferred from the line between “controller 195” and “machine (e.g., elevator) 196” that the controller of “machine 196” is located remotely, i.e., not in direct contact with, from “controller 195”).  
	As to claim 13, it differs from claim 1 only in that it is the method of operating the touchless control panel of claim 1.  It recites the similar limitations as in claim 1, and Dietz in view of Khoshkava and Shr teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claim 14, Dietz teaches the method of Claim 13, wherein causing the haptic device to provide haptic feedback comprises causing the haptic device to emit a puff of air (Dietz, FIG. 1, [0015], “burst of air 150”) or an air vortex ring.
As to claims 17-18, they recite the similar limitations as in claims 5-6, respectively, and Dietz teaches them.  Please see claims 5-6 for detailed analysis. 
	As to claim 20, Dietz teaches the method of Claim 13, wherein the control signal causes, at least in part, an elevator controller to control an elevator to implement the control function (Dietz, FIGS. 1-2, [0014], “controller 195 can be connected to a machine 196, e.g., an elevator”).
	As to claim 21, it recites the similar limitations as in claim 14, and Dietz teaches them.  Please see claim 14 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Preston (US 2015/0232300 A1) teaches the concept of “an elevator activation system providing virtual activation of one or more buttons by passengers” (Abs.); and (2) Chuang (US 2006/0011419 A1) teaches the concept of a “non-contact optical sensor switch assembly of elevators which comprises a plurality of switches equidistantly aligned with each other and disposed on a panel of the elevator” (Abs.).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 21, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***